Citation Nr: 0336228	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low 
back pain syndrome.  

2.  Entitlement to service connection for bilateral high 
frequency hearing loss.  

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
March 1977 and from May 1984 to October 1987.  



This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).  
Although the March 2002 rating decision increased the rating 
for low back pain syndrome from 0 percent to 40 percent from 
August 2001, the claim for a rating in excess of 40 percent 
from August 2001 remains before the Board.  The veteran is 
presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal of the issues of entitlement to service connection 
for bilateral high frequency hearing loss and of entitlement 
to TDIU is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  The new rating criteria for intervertebral disc syndrome 
effective from September 23, 2002 and the old rating criteria 
effective prior to September 23, 2002 are equally favorable 
to the veteran.  

2.  Prior to September 23, 2002, the veteran's low back 
disability more nearly approximated the criteria for 
pronounced intervertebral disc syndrome.  

3.  From September 23, 2002, episodes of low back pain 
syndrome have incapacitated the veteran from work for at 
least six weeks in the past twelve months.  




CONCLUSION OF LAW

The criteria for a 60 percent rating for low back pain 
syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2003) (effective 
from September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002) (effective prior to September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The veteran received a VA spine examination in October 2001, 
and the RO obtained the available medical records for the 
relevant period from the identified health care providers, 
except those from a private physician, J.N., who treated 
severe low back pain from May 2000 to August 2000.  The 
veteran's February 2002 statement waived VA's assistance in 
obtaining Dr. J.N.'s records because he could not provide Dr. 
J.N.'s contact information and because he believed that the 
data in Dr. J.N.'s records were duplicated by the findings in 
a January 2002 private examiner's medical opinion.  The 
veteran and his representative also filed several lay 
statements with the RO, and the veteran's October 2002 
substantive appeal declined the opportunity for a personal 
hearing.  

Technically, the VA has not fulfilled its duty to inform the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000 because it did not 
inform the veteran of the new rating criteria for 
intervertebral disc syndrome, which became effective 
September 23, 2002.  See 67 Fed. Reg. 54,345, 54,349 (August 
22, 2002).  The Board can proceed with a decision only 
because the current evidence of record establishes 
entitlement to an increased rating of 60 percent for low back 
pain syndrome, which is the maximum available under both the 
old and new rating criteria for intervertebral disc syndrome.  
The veteran is not prejudiced by the VA's technical failure 
to inform him of the new criteria because the outcome is 
favorable to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

In any event, the RO's February 2002 notice letter and 
October 2002 statement of the case informed the veteran which 
evidence he was to provide, which evidence the VA would 
attempt to obtain for him, and the period of time in which he 
had to respond to notices.  See 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  The RO's 
February 2002 notice letter technically informed the veteran 
that he had 60 days in which to respond, but in the 22 months 
since February 2002, the veteran and his representative have 
continued to present evidence and statements that will be 
considered in this appeal.  It is obvious that the veteran 
understood that evidence presented more than 60 days after 
the date of the February 2002 notice would still be 
considered.  Therefore, the VA has allowed the veteran the 
appropriate response time as mandated in  Paralyzed Veterans 
of America, 345 F.3d at 1348.  


Entitlement to a rating in excess of 40 percent for low back 
pain syndrome

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations that are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's low back pain syndrome was initially evaluated 
under the criteria for lumbosacral strain and more recently 
under the criteria for lumbosacral strain and intervertebral 
disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 
5295.  Given the diagnoses and findings of record, the Board 
will consider whether a higher rating is warranted under the 
criteria for limitation of motion of the lumbar spine 
(Diagnostic Code 5292), lumbosacral strain (Diagnostic Code 
5295), and intervertebral disc syndrome (Diagnostic Code 
5293) since August 2001, when he filed his claim for 
increased rating.  

Unfortunately, some of the rating criteria offer no hope of 
increase.  The veteran is already in receipt of a rating 
equal to the maximum 40 percent ratings available under the 
criteria for limitation of motion of the lumbar spine and 
lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5295.  

Of the remaining criteria for rating low back disabilities, 
the only hope of increase is a 60 percent rating under the 
old or new criteria for intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective 
prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003) (effective from September 23, 2002).  When a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20.  For the period 
prior to September 23, 2002, the Board will apply only the 
old criteria for intervertebral disc syndrome, and for the 
period from September 23, 2002, the Board will apply the more 
favorable of the old and new criteria for intervertebral disc 
syndrome.  See VAOPGCPREC 3-2000 (2000).  

A 60 percent rating is supported by the evidence under the 
old criteria.  Effective prior to September 23, 2002, a 60 
percent rating was assigned for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  A 40 percent rating was assigned 
for recurring attacks of severe intervertebral disc syndrome 
with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002) (effective prior to September 23, 2002).  

The veteran has proven that he had pronounced low back pain 
syndrome with neuropathy, characteristic pain, and other 
neurological findings appropriate to the site of multiple 
diseased lumbar spine discs.  At least six private physicians 
noted a herniated disc at L5-S1 and probable compression of 
the nerve root in May 1998; radicular pain in April 1998, 
October 1999, March 2000, and May 2000; and abnormal computed 
tomography at L3-4, L4-5, and L5-S1.  In October 2001 and 
January 2002, the private pain medicine specialist who had 
treated degenerative lumbar spine disease and post-
laminectomy syndrome with opioid therapy since September 2000 
opined that chronic severe low back pain rendered the veteran 
unable to sit at a desk for more than 30 minutes at a time 
and therefore unable to fulfill his work duties as a state 
prison case manager.  Under the old criteria, the degree of 
disability associated with the veteran's low back disability 
more nearly approximated the criteria for 60 percent.  
Records of ongoing treatment by multiple private physicians 
clearly showed neuropathy, low back pain, and neurological 
involvement.  

The same 60 percent rating is also warranted under the new 
criteria for intervertebral disc syndrome for the veteran's 
total duration of incapacitating episodes of low back pain 
syndrome in the past twelve months.  Under the new criteria, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An "incapacitating episode" is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly 
constantly.  A 60 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  A 40 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003) (effective from September 23, 
2002).  

The veteran has proven that he experienced incapacitating 
episodes of low back pain syndrome for more than six weeks in 
the past twelve months.  A February 2002 formal application 
for TDIU confirmed that the veteran began a 12-year career as 
a state prison case manager in 1991 and that he lost three 
months from work in 2000 and three months in 2001, and that 
he anticipated losing nine months in 2002 due to chronic pain 
from internal disc disruption.  In October 2001 and January 
2002, the private pain medicine specialist who had treated 
the veteran's degenerative lumbar spine disease and post-
laminectomy syndrome with opioid therapy since September 2000 
opined that chronic severe low back pain rendered the veteran 
unable to sit at a desk for more than 30 minutes at a time 
and therefore unable to fulfill his work duties as a state 
prison case manager.  Under the circumstances, an increased 
rating of 60 percent is warranted for the veteran's low back 
pain syndrome under the new criteria for intervertebral disc 
syndrome.  

A rating higher than the maximum 60 percent is not available 
under the old or new criteria for intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 
(effective prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003) (effective from September 23, 
2002).  The only higher schedular rating is assigned for 
unfavorable ankylosis of the entire spine, which is not 
present in this case.  

In summary, the symptomatology associated with the veteran's 
low back pain syndrome more nearly approximates the criteria 
for a 60 percent rating under both the old and new criteria 
for intervertebral disc syndrome.  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2003); Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).  


ORDER

Entitlement to a 60 percent rating for low back pain syndrome 
is granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  


REMAND

As noted above, the 60 percent evaluation assigned for the 
veteran's low back disability is the highest available 
schedular evaluation.  There is evidence which raises a 
question as to whether he is entitled to an extraschedular 
evaluation under 38 C.F.R. § 3.321.  Previously, the RO 
determined that referral for such consideration was not 
warranted.  However, in light of the evidence of record with 
regard to the veteran's employability, which is inherent in 
the total rating question, this matter will again have to be 
reviewed by the RO.  The Board will defer any consideration 
of this matter until the RO has completed its review and 
addressed the remaining TDIU issue.  

For the remaining claims, the VA has a duty to obtain or 
confirm the unavailability of the veteran's employment 
records since 2001 and of his Social Security Disability 
(SSD) records.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  This duty is neither optional 
nor discretionary.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The February 2002 formal application for TDIU 
claimed that the veteran has been unable to work since 
October 2001, and a signed October 2002 authorization to 
release information to the Social Security Administration 
showed that the veteran filed for SSD benefits.  Full 
compliance with the duty to assist includes VA's assistance 
in obtaining relevant records when the veteran has provided 
concrete data as to time, place and identity of the health 
care provider.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Whenever the VA attempts to obtain records from a 
Federal department or agency, the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A.  Therefore, the VA has a duty to assist 
the veteran in obtaining his employment records since 2001 
and his SSD records, or in confirming their unavailability.  

The veteran should also be scheduled for a VA audiological 
examination, which is necessary to determine the probability 
that current bilateral high frequency hearing loss resulted 
from an in-service event.  A VA examination and medical 
opinion is necessary if there is competent evidence of 
current disability that may be associated with active service 
but the record does not include sufficient medical evidence 
to make a decision.  See 38 U.S.C.A. § 5103A.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claims, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, 16 Vet. App. at 187; McKnight, 131 F.3d at 1485; 
Paralyzed Veterans of America, 345 F.3d at 1348.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  The RO should obtain the veteran's 
employment records from 2001 to the 
present, including any work-related 
medical examinations, from the veteran's 
employer, and SSD records, including 
related medical records, from the Social 
Security Administration.  Failures to 
respond or negative replies should be 
noted in writing and associated with the 
claims folder.  If the veteran's 
employment or SSD records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the veteran of the records that we were 
unable to obtain, including the efforts 
that were made to obtain them.  Also 
inform the veteran that we will proceed 
to decide his appeal without the records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.  

2.  After completions of Step #1, the 
veteran should be afforded a VA 
audiological examination.  Failure of the 
veteran to report for a scheduled 
examination without good cause could 
result in denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner before the examination.  

The VA audiological examiner should 
conduct any indicated studies, note 
whether the claims folder was reviewed, 
and state a medical opinion as to: i) the 
medical classification of current 
bilateral high frequency hearing loss, if 
any, and the data for classification; and 
ii) whether the probability is greater 
than, equal to, or less than 50 percent 
that current bilateral high frequency 
hearing loss resulted from an event in 
active service from June 1973 to March 
1977 or from May 1984 to October 1987.  
Any opinions expressed by the VA 
audiological examiner must be accompanied 
by a complete rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485; Paralyzed 
Veterans of America, 345 F.3d at 1348.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
service connection for bilateral high 
frequency hearing loss and of entitlement 
to TDIU based upon the entire evidence of 
record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claims remain in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



